Citation Nr: 1815330	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for right greater trochanter bursitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral pes planus with plantar fasciitis and scar, status post right foot surgery, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a gastrointestinal disorder.

(The issues of entitlement to a compensable rating for hay fever and entitlement to service connection for hearing loss and a heart disorder will be the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1975 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran indicated in December 2011 and January 2012 VA Form 9 documents that he wished to testify at DRO and Board hearings.  However, in February 2016 and February 2017 correspondence, the representative listed above notified VA that the Veteran wanted to withdraw his requests for DRO and Board hearings.  Therefore, his requests for hearings related to the eight issues listed above are considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

The Board acknowledges that the Veteran currently also has pending appeals for entitlement to a compensable rating for hay fever and entitlement to service connection for hearing loss and a heart disorder.  These issues will be the subject of a separate because the Veteran is represented by a different representative on those appeals.  See BVA Directive 8430, § 14(c)(11) (where an appellant has different representatives on different issues, separate decisions will be issued on the matters addressed by each representative).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

All issues except for service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current tinnitus began in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

Pursuant to 38 C.F.R. § 3.303(b), if a chronic disease is noted in service (or in the presumptive period) but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  The Veteran has reported ringing in his ears and the Board finds his reports both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran also claims that he had in-service noise exposure as a result of being in close proximity to aircraft and flight line noise, ship board noise and some weapons fire.  A June 1984 service treatment record confirms that at least two of the Veteran's more than 20 years of active duty were as an air crewman.  The Board finds no reason to question the Veteran's account of such noise exposure and will therefore concede exposure to noise in service, as it is consistent with the Veteran's in-service duties.  See VA Fast Letter 10-35 (Sept. 2, 2010).  Thus, the question is one of nexus.

Relevant to the issue of nexus, in June 2011, a VA examiner opined that tinnitus was not related to service because his in-service audiograms showed normal hearing.  The examiner's rationale, however, refers only to measurements of hearing acuity but does not appear to have considered the Veteran's subjective reports of ringing in his ears.  As discussed above, the Veteran is competent to testify as to the existence of ringing in his ears and his contention is essentially that he first experienced ringing in the ears during service and had continued to experience these symptoms until the present.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles, 16 Vet. App. 374 (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  Again, in light of the Veteran's duties and experiences during service, the Board finds these reports to be credible.  Although there is a negative nexus opinion, that opinion does not appear to be based on the premise that the Veteran has experienced ringing in his ears since service.  Accordingly, it is entitled to less weight.

In sum, while there is a negative nexus opinion of some probative value, there is also competent and probative evidence tending to show that tinnitus first manifested during service and has continued since that time.  See 38 C.F.R. § 3.303(b).  The evidence is thus in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt.  With reasonable doubt is resolved in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107.  The appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As to the claims for increased ratings for the right hip and pes planus, the most recent examinations took place in June 2010.  Although a March 2017 supplemental statement of the case shows that the Veteran "did not respond to the [VA Medical Center's] attempts to schedule your exam," it is not clear to the Board what attempts were made.  An examination inquiry notes only "Veteran failed to RSVP."  Accordingly, and considering the length of time that has passed since the most recent examinations, the Board finds that another attempt should be made to provide the Veteran with current examinations.

As to the claim for a gastrointestinal disorder, VA treatment records show a current diagnosis of gastroesophageal reflux disease (GERD), and service treatment records show gastrointestinal complaints and treatment.  In this regard, a May 1976 service treatment record shows complaints of an upset stomach and nausea, a November 1976 service treatment record shows complaints of nausea, a December 1976 service treatment record shows a sudden onset of vomiting, and a February 1994 service treatment record indicates that the Veteran reported feeling nauseous for approximately the previous three months.  Since no VA examination and opinion has been obtained, one should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).

As to sleep apnea, in June 2011, a VA examiner offered an opinion as to its etiology but did not address relevant service treatment records.  In this regard, a January 1980 service treatment record shows that the Veteran reported experiencing fatigue and feeling sleepy, and a February 1982 service treatment record shows that the Veteran had been feeling fatigue for the past three weeks.  As such, an addendum opinion is required.

In addition, as to the claims for the left hip, low back, knees, sleep apnea and a gastrointestinal disorder, the Veteran's DD-214 shows that he is in recepit of two Southwest Asia Medals, a Kuwait Liberation Medal (Saudi Arabian) and a Kuwait Liberation Medal (Kuwait).  As such, it appears that the Veteran served in the Southwest Theater of Operations during the Persian Gulf War and that he is a Persian Gulf Veteran and therefore may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2017).  Significantly, signs or symptoms of such illness include fatigue, muscle pain, joint pain, sleep disturbances, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b)(1), (4), (5), (9), (10).  Entitlement to compensation requires that the resulting disability is manifest to a compensable degree and cannot be attributed to any known clinical diagnosis, and that disability has existed for 6 months or more or exhibits intermittent episodes of improvement or worsening over a 6 month period.  38 C.F.R. § 3.317(a)(i),(ii), (4).  Accordingly, addendum opinions should be obtained regarding the claims for the left hip, knees and low back, and in offering opinions as to the etiology of sleep apnea and a gastrointestinal disorder, the examiners should address the issue of undiagnosed illness or medically unexplained chronic multisymptom illness.

Finally, in June 2013, the Veteran submitted a number of VA Forms 21-4142 relating to private treatment he had received in connection with the disabilities on appeal.  While he subsequently submitted some of these records to VA, it does not appear that records from Dr. Jain, Dr. Watson, Dr. Tavani, Dr. Hassassian, Gene Spencer and records relating to the back, hip and knee from Prince William Hospital have been obtained, nor is there evidence indicating that the RO attempted to obtain these records.  As such, the Veteran should be afforded another opportunity to identify and obtain these records.  In addition, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the all outstanding VA treatment records, to include any records from the Washington DC VA Medical Center from March 2017 to the present.

2.  Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment from Dr. Jain, Dr. Watson, Dr. Tavani, Dr. Hassassian, Gene Spencer and records relating to the back, hip and knee from Prince William Hospital.

3.  The Veteran should be afforded VA examinations to evaluate the current severity of his right greater trochanter bursitis and bilateral pes planus with plantar fasciitis.  The electronic claims folders should be made available to the examiner(s) for review in conjunction with the examinations and the examiner(s) should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the hips and feet.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question and, if possible, for the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should accompany any opinion provided.

Notify the Veteran that it is his responsibility to report for the scheduled examination, to cooperate in the development of the claims, and that the consequences for failure to report for this examination without good cause may include denial of the claims.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Schedule the Veteran for a VA examination to address the etiology of any current gastrointestinal disorder.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.

The examiner should first indicate whether the Veteran experiences any gastrointestinal signs or symptoms that have not been attributed to a known clinical diagnosis.  If the Veteran's gastrointestinal signs or symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate if the symptoms have persisted for 6 months or more.

Then, as to any diagnosed gastrointestinal disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during the Veteran's military service.  The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that such disorder was caused or aggravated by any service-connected disability.

A complete rationale should accompany any opinion provided.

5.  Thereafter, forward the entire claims file to the examiner who prepared the June 2011 VA opinions addressing the etiology of any current left hip disorder, knee disorder, spine disorder, and sleep apnea, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner.

The examiner should first indicate whether the Veteran experiences any fatigue, joint or muscle pain, or sleep disturbances that has not been attributed to a known clinical diagnosis.  If any such signs or symptoms cannot be attributed to a known clinic diagnosis, the examiner should indicate if the symptoms have persisted for 6 months or more.

Then, the examiner should identify all current left hip, knee, and low back disorders.  For each diagnosed disorder, and for sleep apnea, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during the Veteran's military service.  The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that such disorder was caused or aggravated by any service-connected disability.

A complete rationale should accompany any opinion provided.

6.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


